        Case 1:20-cv-01026-MKV Document 19 Filed 09/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
MELDEISHA McMILLIAN,

                                   Plaintiff,
                  -against-                                            20   CIVIL I 026 (MKV)

                                                                            JUDGMENT
MT A METRO-NORTH RAILROAD,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated September 20, 2021, Defendant's motion to

dismiss Plaintiffs complaint is GRANTED. While the denial of Plaintiffs claim by the

Adjustment Board does not preclude her discrimination claims or bar litigation of any fact at this

stage, Plaintiff has wholly failed to plead facts sufficient to plausibly allege any discrimination

took place. The only allegations to which Plaintiff points are conclusory-legal conclusions that

are not taken as true for the purposes of this motion. Plaintiffs other claims related to the

Adjustment Board's decision also fail, as they are precluded by binding law; accordingly, the

case is closed.

Dated: New York, New York

          September 21, 2021


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
